Citation Nr: 0208903	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  96-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

6.  Entitlement to an increased evaluation for postoperative 
hammer toes, right foot, currently evaluated as 10 percent 
disabling.

7.  Entitlement to a compensable evaluation for status post 
excision patellar fragment, right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1976.  This appeal arises from an October 1995 rating 
decision of the Department of Veterans Affairs (VA), Atlanta, 
Georgia, regional office (RO).

In June 1998, the Board of Veterans' Appeals (Board) remanded 
the case to schedule a hearing.  The hearing was scheduled; 
however the veteran did not appear.

In November 1998, the Board remanded these issues for further 
development.  The case has returned for decision.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  A chronic left foot or right hip disorder has not been 
documented in any service medical record, or in any 
subsequent post-service medical records.  

3.  The veteran was last denied service connection for a left 
knee, a right shoulder, and a back disorder, in a January 
1982 rating action; an appeal was not perfected.

4.  The documents added to the record since January 1982 in 
connection with the veteran's attempt to reopen his claims 
for service connection for a left knee, a right shoulder, and 
a back disorder, are not, by themselves or in connection with 
evidence previously assembled, so significant that they must 
be considered in order to fairly decide the merits of these 
claims.

5. The veteran's postoperative hammer toes of the right foot 
are not shown to produce more than moderate severe impairment 
of the foot.

6.  The veteran's status post excision patellar fragment of 
the right knee is not manifested by slight instability and 
subluxation, frequent pain and effusion, or removal of the 
semilunar cartilage.

7.  The veteran's status post excision patellar fragment of 
the right knee is manifested by pain on movement, with mild 
degenerative changes shown by x-ray studies.


CONCLUSIONS OF LAW

1.  A chronic left foot and right hip disorder were not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.303 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

2.  Evidence received since the January 1982 denial by the RO 
of entitlement to service connection for a left knee, a right 
shoulder, and a back disorder is not new and material, and 
the claims for those benefits may not be reopened.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126 (West Supp. 2001); 38 C.F.R. § 3.156(a) (2001), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The criteria for an increased rating for postoperative 
hammer toes of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
and Supp. 2001); 38 C.F.R. §§  4.1, 4.2, 4.7, Diagnostic 
Codes 5282, 5284 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

4.  The criteria for a compensable evaluation for status post 
excision patellar fragment of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 
4.71a, Diagnostic Codes 5257, 5258, 5259 (2000).

5.  The criteria for a separate compensable (10 percent) 
evaluation for degenerative changes of the right knee with 
pain on motion are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic Codes 
5003, 5260, 5261 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claims concerning disorders of 
the left foot, right hip, left knee, right shoulder, back, 
right knee, and right foot.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the January 
1996 statement of the case and April 2002 supplemental 
statement of the case sent to the veteran notified him of the 
evidence required to grant his claims, and of the information 
and evidence needed to substantiate them.  The Board also 
informed the veteran in the November 1998 Remand.  Thus, the 
notification requirements of the VCAA have been satisfied, 
and there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post service medical treatment that he 
indicated were available.  Further, it is observed that the 
veteran has been examined for VA purposes in connection with 
his claims regarding his right foot and right knee disorders.  
(VCAA does not require examinations in claims to reopen if 
new and material evidence has not been presented or secured.)  
Under these circumstances, the Board finds that, as with the 
notice requirements of the VCAA, the development requirements 
of that law also have been met.  The RO requested additional 
evidence and explained the VCAA changes in the April 2002 
supplemental statement of the case, and notified the veteran 
of the type of evidence necessary to substantiate the claim.  
It informed him that it would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Therefore, the Board may proceed to address the 
merits of the veteran's claim.

II.  Service connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, when a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
38 C.F.R. § 3.303.

With respect to the veteran's claim concerning the left foot 
and right hip disorders, he contends that he developed them 
during service.

A review of the veteran's service medical records reveals no 
documentation of any left foot or right hip disorder.  When 
he was examined in connection with his discharge, there were 
no significant abnormalities noted about the lower 
extremities, feet, spine, or other musculoskeletal areas.  
Likewise, the veteran's post service medical VA records, 
which document the treatment he received during 1995, and the 
Independent Medical Examination in September 1999, also fail 
to diagnose a left foot or right hip disorder that is linked 
to an injury or incident during service.  According to a June 
1995 VA podiatry clinic treatment note, the veteran was 
assessed with bilateral heel pain.  According to an August 
1995 VA treatment note, the veteran complained of low back 
pain that was intermittent to the right side, however, the 
examiner did not diagnose a right hip disorder.  

In this case, the premise upon which the veteran based his 
claim for benefits is that his current disability is the 
residual of a specific injury; however, he has not provided a 
specific description of how he injured his left foot and 
right hip during service.  His treatment records, which are 
dated nearly 20 years after his discharge from service, fail 
to diagnose a specific left foot or right hip disorder.  
Obviously, this weighs heavily against a claim for benefits 
based on the residuals of an injury during service, prior to 
his separation in 1976.  Further, the veteran did not file a 
claim for a left foot and right hip disorder until 1995.  
According to the December 1981 VA examination report, 
although the veteran complained of left foot pain, the 
examiner did not diagnose a left foot disorder.  Also 
according to the December 1981 VA examination report, the 
veteran did not complain of a right hip disorder, and the 
examiner made no diagnosis of one. 

The absence of any medical record reflecting that the veteran 
sustained an injury to the left foot or right hip, together 
with the absence of any medical record linking the veteran's 
claimed left foot and right hip disorders, and his failure to 
identify any medical report or opinion that would support his 
contention that his current dysfunction is linked to an 
injury in service, weighs heavily against the veteran's 
contentions being true.  In view of this, the Board concludes 
that the evidence in this case fails to present a basis upon 
which to establish service connection for the residuals of a 
left foot or right hip disorder, and the veteran's appeal in 
this regard must be denied.  

III.  New and Material Evidence

The record reflects that the veteran first submitted an 
application for benefits relating to a right shoulder, left 
knee, and back disorder in September 1981.  These claims were 
denied in January 1982, after the RO considered the veteran's 
service medical records, the reports of examination conducted 
for VA purposes in December 1981. 

The veteran's service records showed complaints of right 
shoulder, left knee, and back pain.  The veteran was noted to 
have a history of a separated right shoulder; however, there 
was no confirming evidence diagnosing such a condition.  
According to a June 1974 Physical Profile Record, the veteran 
was diagnosed with bilateral chondromalacia patella 
(roughening of the kneecap).  According to a January 1976 
Physical Profile Record, the veteran was diagnosed with an 
old right shoulder separation.  A January 1976 service 
orthopedic treatment report shows a notation of a right 
acromioclavicular (AC) separation in December 1975 and 
bilateral chondromalacia with bipartite patella.  According 
to an April 1976 service record, the veteran was diagnosed 
with left bipartite patella.  A June 1976 service outpatient 
report shows a diagnosis of chondromalacia of the left knee.  
According to a June 1976 service x-ray examination report, 
the veteran complained of pain in the knees and right 
shoulder.  The examiner diagnosed bilateral bipartite 
patella.  According to a July 1976 service outpatient record 
the veteran complained of bilateral knee pain, but the 
examiner deferred the diagnosis.  Another record dated in 
July 1976 indicates that the veteran complained of lower back 
pain.  According to the veteran's July 1976 ETS (expiration 
of term of service) examination report, the veteran's left 
knee, right shoulder, and back were noted to be normal.

According to a December 1981 VA examination report, the 
veteran was diagnosed with a history of lumbar strain with 
mild "dextroconvex" scoliosis, a history of right AC 
separation, and a bipartite patella of the left knee.

In January 1982, the RO denied the veteran's claims because, 
despite the veteran's complaints during and after service, 
there was no diagnosis of a chronic left knee or back 
disorder during service or on examination in December 1981.  
The RO further noted that, although a December 1975 service 
medical provider noted that the veteran had separated his 
right shoulder, the VA examiner in December 1981 noted no 
residual right shoulder disability.

The veteran was advised of the decision to deny his claims 
for service connection for right shoulder, left knee, and 
back disorders in a letter addressed to him in February 1982.  
This letter also included notice of his appellate rights 

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in May 1995, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final decision in January 1982 include VA medical records 
dated from 1995, together with a number of statements from 
the veteran.  With respect to the claims for right shoulder, 
left knee, and back disorders, the Board finds that while 
they may be new, they are not material.  The VA medical 
records echo the findings of record in January 1981.  The 
1995 VA records cumulatively note complaints of right 
shoulder, left knee, and low back impairment; however, there 
is no medical evidence that links any of these disorders to 
service.

As to the statements submitted in connection with his appeal, 
none address the veteran's claims regarding a right shoulder, 
left knee, or back disorder with any particularity, other 
than to say he has had these problems over the years.  

Similarly, the veteran's statements either fail to address 
his claims or, to the extent they may be considered to 
address it, say nothing more than was understood of the 
veteran's contentions when his claims were previously denied.  
The repetition of the veteran's contentions that he developed 
these disorders either during or as a result of service, 
cannot be considered new evidence, but merely cumulative 
evidence.  Therefore, these statements cannot be considered 
to meet the definition of new and material, and cannot by 
themselves or in connection with evidence previously 
assembled be considered so significant that they must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claims.  

Under the foregoing circumstances, the Board concludes that 
with respect to the veteran's claims as it concerns right 
shoulder, left knee, or back impairment, he has not submitted 
evidence that is new and material and the claims for service 
connection for these disabilities are not reopened.

IV.  Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2001).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disabilities at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Historically, service connection was initially granted for 
postoperative hammer toes of the right foot, and status post 
excision of the patellar fragment of the right knee.  The 
veteran's service connected postoperative hammer toes of the 
right foot are presently rated as 10 percent disabling under 
Diagnostic Code 5282-5284.  His status post excision of the 
patellar fragment of the right knee is presently rated as 
noncompensably disabling under Diagnostic Code 5257.

a.  Postoperative hammer toes of the right foot

The Ratings Schedule provides that a 10 percent disability is 
warranted when all the toes of one foot are hammer toes.  38 
C.F.R. § 4.71a, Diagnostic Code 5282 (2001).  This is the 
maximum rating available.  Therefore, the Board has also 
considered Diagnostic Code 5284 for foot injuries for a 
potentially higher evaluation.  The Ratings Schedule provides 
that a 10 percent evaluation is assigned for moderate 
impairment due to foot injury; a 20 percent evaluation is 
warranted for moderately severe impairment due to foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board has reviewed the history of the veteran's right 
foot complaints.  Based on a review of the evidence, the 
Board finds that a rating in excess of 10 percent is not 
warranted because the evidence does not more nearly 
approximate the criteria for moderately severe impairment due 
to foot injury.  See Diagnostic Code 5284.

According to a September 1999 Independent Medical Examination 
report, requested by the RO, the examiner noted that the 
veteran had scars on the dorsal aspect of his right foot in 
the region of the second toe and on the small toe that were 
well healed.  The metatarsal phalangeal joint of his second 
toe had been stiffened and had no motion.  He had normal 
motion of the metatarsal phalangeal joint and distal 
interphalangeal joint.  The small toe had a slight deformity.  
An x-ray study of the veteran's right foot revealed that he 
had an arthrodesis of the proximal phalangeal joint of the 
great toe and it appeared as though he had had an excision of 
the middle phalanx of the small toe and he had a minor 
subluxation of this pseudoarthrosis.  The study also revealed 
that he had an osteotomy of the third toe, and there was mild 
retropatellar crepitus.  The examiner diagnosed surgical 
changes involving the toes and feet.  He elaborated that he 
did not feel that any specific treatment was warranted, and 
that any disability, if any to his foot, was minimal.

Accordingly, the Board finds that the objective medical 
evidence does not support a finding that the veteran has 
moderately severe impairment due to his service-connected 
postoperative hammer toes of the right foot.  Therefore, a 
rating in excess of 10 percent disabling is not warranted 
under the schedular criteria.

b.  Status post excision of the patellar fragment of the 
right knee

The RO has evaluated the status post excision of the patellar 
fragment of the right knee as noncompensably disabling under 
Diagnostic Code 5257.  Knee impairment with recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation if it is slight.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  This diagnostic code does not 
authorize an evaluation in excess of 10 percent.

There is no medical evidence confirming that the veteran's 
right knee is impaired by instability, subluxation, locking 
pursuant to Diagnostic Codes 5257, 5258.  According to the 
September 1999 Independent Medical Examination report, the 
examiner found that there was no instability of the right 
knee.  There was no indication that the veteran experienced 
frequent episodes of "locking" pain and effusion of the right 
knee.  Moreover, Diagnostic Code 5259 is not applicable in 
this case because the veteran's semilunar cartilage has not 
been removed.  Therefore, the disability does not warrant a 
compensable rating under Diagnostic Codes 5257, 5258, or 
5259.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14.

In VAOPGCPREC 23-97, VA's General Counsel held that when a 
claimant has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x-ray evidence 
of arthritis and limitation of motion sufficient to warrant a 
zero percent rating under Diagnostic Code 5260 or Diagnostic 
Code 5261, a separate rating is available under Diagnostic 
Code 5003 or Diagnostic Code 5010.

According to the September 1999 Independent Medical 
Examination report, an x-ray study of the right knee revealed 
mild degenerative changes.  The veteran had right knee 
flexion to 140 degrees and extension to zero degrees.  Thus, 
there is no medical evidence that the flexion of the 
veteran's left knee was limited to 60 degrees or that the 
extension of the left knee was limited to 5 degrees.  
Therefore, the evidence fails to show that the veteran has 
limitation of motion which at least meets the criteria for a 
zero percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  As noted above, if 
the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

In Lichtenfels v. Derwinski, 1 Veteran. App. 484, 488 (1991); 
however, what is now the U.S. Court of Appeals for Veterans 
Claims (the Court) held that, when read together, Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 state that painful motion of a 
major joint or groups caused by degenerative arthritis, where 
the arthritis is established by x-ray, is deemed to be 
limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion.

Therefore, the Board finds that because there is current x-
ray evidence of degenerative joint disease, and the medical 
evidence shows that the veteran has consistently complained 
of right knee pain, the veteran is entitled to a separate 10 
percent disability rating under Diagnostic Code 5003.  See 
Lichtenfels, 1 Vet. App. 484.  Hence, a separate 10 percent 
rating for painful arthritis is warranted for the right knee.

c.  Conclusion 

While the veteran may contend that a rating in excess of 
those assigned for his hammer toes of the right foot or his 
status post excision patellar fragment of the right knee, 
with mild degenerative joint disease, is warranted, these 
issues require competent medical evidence in order to make a 
determination.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, although the veteran is competent to report 
his symptoms, insofar as the record does not reflect and he 
has not alleged that he has any medical expertise, his own 
opinions on matters requiring medical expertise are of no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321. The current evidence of record does not 
demonstrate that the veteran's hammer toes of the right foot 
or right knee impairment has resulted in frequent periods of 
hospitalization, and there is no showing that when considered 
along, it interferes with his occupation or daily activities.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an extra-
schedular evaluation, is not warranted.








(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for a left foot and right hip disorder is 
denied.

New and material evidence has not been presented to reopen 
the claims for service connection for a right shoulder, left 
knee, and back disorder, and the appeal in that regard is 
denied.

An evaluation in excess of 10 percent for postoperative 
hammer toes of the right foot is denied.

A compensable evaluation for status post excision patellar 
fragment of the right knee is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 10 percent rating for mild 
degenerative joint disease with pain on motion of the right 
knee is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

